Opinion filed June 16,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00132-CV 
                                                    __________
 
                                 JOANNE
PAULK, D.O., Appellant
 
                                                             V.
 
         REGIE BARR,
INDIVIDUALLY AND AS REPRESENTATIVE 
                 OF THE
ESTATE OF GLENDA BARR, DECEASED, 
           AND CINDY BARR CREAGER,
INDIVIDUALLY, Appellees

 
                                    On
Appeal from the 91st District Court
 
                                                          Eastland
County, Texas
 
                                                Trial
Court Cause No. CV-1042047
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            The
parties have filed in this court a Joint Motion to Dismiss with Prejudice.  In
the motion, the parties state, “Appellant no longer wishes to continue her case
against Appellees Regie Barr, Individually and as Representative of the Estate
of Glenda Barr, Deceased, and Cindy Barr Creager, Individually.”  Therefore, in
accordance with the parties’ joint request, we dismiss the appeal.  See Tex. R. App. P. 42.1. 
 
            The
motion is granted, and the appeal is dismissed.  
 
PER CURIAM
 
June 16, 2011                                                              
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.